USCA4 Appeal: 19-2437   Doc: 19      Filed: 04/23/2020 Pg: 1 of 1
                Case 8:18-cv-00865-PX Document 80 Filed 04/23/20 Page 1 of 1




                                                                    FILED: April 23, 2020


                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                         ___________________

                                              No. 19-2437
                                          (8:18-cv-00865-PX)
                                         ___________________

        TINA W. WINKLER, Individually and as Mother and Next Friend of J.W;
        MADELINE WINKLER; KELLY WINKLER; STEPHANIE LACONIA

                        Plaintiffs - Appellants

        v.

        MEDTRONIC, INC.; HEARTWARE, INC.

                        Defendants - Appellees

                                         ___________________

                                        RULE 42(b) MANDATE
                                         ___________________

              This court's order dismissing this appeal pursuant to Local Rule 42(b) takes

        effect today.

              This constitutes the formal mandate of this court issued pursuant to Rule

        41(a) of the Federal Rules of Appellate Procedure.


                                                               /s/Patricia S. Connor, Clerk
